Citation Nr: 0832847	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  02-02 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals, meniscectomy and anterior cruciate ligament 
reconstruction, right knee, postoperative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1989 to May 
1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 Order of the U.S. Court of 
Appeals for Veterans Claims (Court).

In a February 2006 decision, the Board denied the veteran's 
claim for an increased initial rating for service-connected 
residuals, meniscectomy and anterior cruciate ligament 
reconstruction, right knee, postoperative.  The veteran 
appealed the Board's decision to the Court.  In September 
2006, the parties filed a Joint Motion to Vacate and Remand 
(Joint Motion).  By Order entered October 4, 2006, the Court 
granted this motion, vacated the Board's February 2006 
decision, and remanded the case to the Board for compliance 
with the instructions in the Joint Motion.  In February 2007, 
the Board remanded the case to the RO via the Appeals 
Management Center (AMC) to obtain treatment records and to 
conduct a new VA examination.


FINDINGS OF FACT

1.  The veteran's service-connected postoperative residuals, 
meniscectomy and anterior cruciate ligament reconstruction, 
right knee, are manifested by episodes of pain in the medial 
area and proximal tibial area, medially, and flareups when 
running, walking up stairs, kneeling, squatting and walking 
approximately a one-half mile, which approximate the 
limitation of function resulting from flexion limited to 45 
degrees.

2.  The veteran's service-connected postoperative residuals, 
meniscectomy and anterior cruciate ligament reconstruction, 
right knee, are manifested by slight lateral instability.



CONCLUSIONS OF LAW

1.  The limitation of motion criteria for an initial 
evaluation in excess of 10 percent for service-connected 
residuals, meniscectomy and anterior cruciate ligament 
reconstruction, right knee, postoperative, have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5260 (2007).

2.  The criteria for a separate 10 percent rating for slight 
lateral instability due to meniscectomy and anterior cruciate 
ligament reconstruction, right knee, postoperative, have been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2007).  

The history of disability is even more important where, as 
here, the veteran disagrees with the initial evaluation 
assigned upon the grant of service connection.  In such a 
case, separate ratings can be assigned for separate periods 
of time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Such "staged ratings" have been considered in 
this case.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.32(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  

In DeLuca, the U.S. Court of Appeals for Veterans Claims 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.

The veteran's service medical records indicate that he was 
diagnosed with patellofemoral arthralgia in March 1991 after 
injuring his knee.  He underwent surgery in 1995 and again in 
1997 to repair a torn medial meniscus and anterior cruciate 
ligament (ACL).  Post-service evidence reveals that he 
underwent additional surgical procedures in 2001 and 2002.  
See February 2001 VA record (right knee arthroscopy; partial 
medial meniscectomy); February 2002 report from Dr. 
Mikolajczak (medial meniscus repair).

The March 2000 rating decision appealed by the veteran 
granted service connection for postoperative residuals, 
meniscectomy and anterior cruciate ligament reconstruction, 
right knee, and assigned a 10 percent rating using Diagnostic 
Code 5010-5257.  The September 2005 rating decision rates 
this disability using Diagnostic Code 5299-5060.  See 38 
C.F.R. § 4.27.  The RO also assigned a temporary 100 percent 
rating, under 38 C.F.R. § 4.30 from February 6, 2001 - the 
date of the veteran's right knee arthroscopy with partial 
medical meniscectomy -- and continued the current 10 percent 
rating from April 1, 2001.  The September 2005 supplemental 
statement of the case (SSOC) indicates that the current 10 
percent rating is assigned on the basis of pain on motion of 
a major joint.   Previously, the 10 percent rating under 
Diagnostic Code (DC) 5257 had been based on slight 
instability.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Under Hicks v. Brown, 8 Vet. App. 417 (1995), the 
Court noted that DC 5003 and 38 C.F.R. § 4.59 deem painful a 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
X-ray evidence of degenerative changes and objective 
demonstration of painful, but not limited, motion of the 
affected joint, a 10 percent rating would be applied to the 
joint under DC 5003.  The September 2005 SSOC indicates that 
this is the basis for the current 10 percent rating.  An 
August 2005 X-ray of the right knee identified moderate 
degenerative and postoperative changes.

Normal range of motion for the knee is zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II (2005).  Until the most recent examination in April 
2008, the veteran's range of motion has consistently been 
normal.  The report of the August 1999 VA examination report 
notes a full range of motion.  A January 2002 orthopedic 
consult note reports range of motion from 0-140 degrees.  The 
August 2005 VA examination report contains a notation of full 
extension at 0 degrees and flexion at 140 degrees.  The April 
2008 VA examination report describes flexion from 0-120 
degrees and normal extension.  The criteria for a separate, 
compensable rating in excess of 10 percent under DCs 5260 or 
5261 have not been met in the absence of evidence that right 
leg flexion is limited to 30 degrees or less, or that right 
leg extension is limited to 15 degrees or more.  See 
38 C.F.R. § 4.71a, DCs 5260, 5261 (2005).  Thus, no higher 
rating is warranted under either DCs 5260 or 5261.

The current 10 percent rating for painful motion takes into 
account the additional disability due to pain.  The Board 
will also consider whether this case presents other evidence 
that would support a higher rating on the basis of functional 
limitation due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of a 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
The most recent (April 2008) VA examination found no 
decreased range of motion on repetitive extension and flexion 
attempts.  The Board acknowledges the veteran's complaint 
that his right knee condition causes him sharp pain and 
flareups; the effects of pain have been taken into 
consideration in rating the disability.  The Schedule, 
however, does not require a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Additionally, 
the Board places the greatest probative weight on the 
clinical findings reported by medical examiners trained to 
evaluate the nature and severity of his disability.

The Board will also consider whether higher, or separate 
compensable ratings, may be assigned under other diagnostic 
codes for disability of the knee and leg.  DC 5257 - which 
was formerly used to rate the veteran's knee disability -- 
evaluates other impairment of the knee, recurrent subluxation 
or lateral instability, as 10 percent when slight, 20 percent 
when moderate, and 30 percent when severe.  The objective 
medical evidence of record, which consists of both VA and 
private medical records, indicates that no subluxation or 
more than slight instability was noted by either VA examiners 
or private physicians.  See, e.g., August 1999 VA general 
medical examination report (although the veteran reported the 
right knee has buckled once while walking, the examination 
did not reveal subluxation or instability); January 2002 
orthopedic consult note (denies instability; no varus or 
valgus instability); August 2005 VA C&P examination report 
(stability is good; no subluxation noted); April 2008 VA C&P 
examination report (mild instability; no subluxation).  On 
initial evaluation in February 2002, Dr. Mikolajczak noted a 
Lachman test positive for anterior cruciate ligament (ACL) 
laxity, but with no other ligamentous instability noted.  
After the veteran's surgery in March 2002, Dr. Mikolajczak 
described only slight ACL laxity, but with positive end 
point, when the veteran was released for full work duty in 
early June 2002.  Thus, Dr. Mikolajczak's findings in 2002 
and the mild instability found during the April 2008 VA 
examination warrant a separate 10 percent rating, but no 
higher, under DC 5257.

The objective medical evidence does not show any subluxation 
or any more than slight lateral instability of the veteran's 
right knee during a distinct period.  Therefore, the Board 
cannot conclude that the severity of the veteran's right knee 
impairment is more than slight. The objective medical 
evidence has intermittently shown mild symptoms such as mild 
crepitation and tenderness upon palpation along the medial 
joint line and patellar tendon.  See, e.g., August 1999 and 
August 2005 VA examination reports; August 2000 medical 
record from Dr. Qian; February 2002 examination report from 
Dr. Mikolajczak.  Essentially, there are no abnormal findings 
that would support a conclusion that he has moderate knee 
impairment, as is needed for assignment of a higher rating 
under DC 5257.

The September 2006 Joint Motion instructs the Board to 
reconsider DC 5259 for symptomatic removal of semilunar 
cartilage.  The veteran's meniscectomy operation is 
considered to be removal of semilunar cartilage.  Because the 
Board is now assigning a separate compensable rating for 
slight lateral instability under DC 5257, any discussion of 
DC 5259 is moot because the symptoms are the same as for DC 
5257.  Pyramiding must be avoided.  38 C.F.R. § 4.14.

The Board has also considered whether the veteran's service-
connected residuals, meniscectomy and anterior cruciate 
ligament reconstruction, right knee, postoperative, may be 
rated under any other diagnostic codes related to the knee 
and leg.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Several of these diagnostic codes are simply not applicable 
to the veteran's service-connected disability.  It is neither 
contended nor shown that the veteran's service-connected 
disability involves ankylosis of the knee (DC 5256), 
dislocated semilunar cartilage (DC 5258), impairment of the 
tibia and fibula (DC 5262), or genu recurvatum (DC 5263).


Temporary total ratings

The September 2006 Joint Motion instructs the Board to 
consider whether a temporary total rating is assignable for 
any period(s) in addition to that already assigned.  In a 
September 2005 rating decision, the RO granted a temporary 
total rating between February 6, 2001 and April 1, 2001.

Evidence of record refers to two surgeries in addition to the 
one performed in February 2001.  A pre-operative medical 
consultation dated March 7, 2002 refers to right knee 
arthroscopy with partial medical meniscectomy surgery to be 
performed by Dr. Mikolajczak on March 15, 2002.  During the 
August 2005 VA compensation and pension (C&P) examination, 
the veteran reported undergoing a meniscectomy and repair 
with cadaver graft in October 2003 at Wellington Regional 
Hospital.  The veteran was requested to provide the October 
2003 surgical report by a letter in September 2005, but the 
claims folder was transferred to the Board in November 2005, 
and the record now before the Board does not include the 
records concerning these surgeries.  The Board's February 
2007 remand instructs the RO to request the veteran's 
authorization and consent for the release of the records from 
Wellington Regional Medical Center.  The RO specifically 
requested this consent in a June 2007 letter to the veteran.  
There was no reply.  Because these necessary records are 
still absent, additional temporary total ratings cannot be 
assigned.

Extraschedular rating

Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that the veteran is unable to secure and follow 
substantially gainful employment, or otherwise render a 
schedular rating impractical.  Accordingly, the Board is of 
the opinion that extraschedular evaluation is not warranted 
under 38 C.F.R. § 3.321 (2005).



Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  A fourth requirement that 
VA will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was removed 
from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter. Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008). Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran's appeal originates from a March 2000 rating 
decision.  The Board acknowledges that the section 5103 
notice was sent to the veteran after the RO's decision that 
is the basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed - by the time the current 
section 5103(a) provisions were enacted.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received in this case.

A letter in February 2004 informed the veteran what was 
necessary to substantiate his claim, and of the 
responsibilities of both the claimant and VA.  The veteran 
was given the specific notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), in April 2007.  Here, the 
veteran is challenging the initial evaluation following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective dates have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  The Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  He appealed the initial evaluation assigned to his 
right knee.  

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board finds that, because 
each of the content requirements of notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was, at most, harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The veteran has not been prevented 
from providing evidence necessary to substantiate his claim 
and the essential fairness of the adjudication has not been 
affected.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c) (2007).  
The RO obtained the veteran's service medical records as well 
as VA and private medical records.  The veteran has not 
authorized VA to obtain any further evidence or information 
on his behalf, although VA did request such authorization.  
The RO also afforded the veteran VA examinations regarding 
his claim for an increased rating. In its totality, the lay 
and medical evidence of record provides the necessary 
information to decide the case.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 4.2.

Thus, on appellate review, the Board finds no area in which 
further development is needed.  The RO has substantially 
complied with the notice and assistance requirements, and 
there would be no benefit in developing this case further.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for further consideration 
of the claim, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must 
consider whether a claimant will be prejudiced by addressing 
a question that has not been addressed by the RO); VAOPGCPREC 
16-92 (July 24, 1992).


ORDER

Entitlement to an initial evaluation based on limitation of 
motion in excess of 10 percent for residuals, meniscectomy 
and anterior cruciate ligament reconstruction, right knee, 
postoperative, is denied.

Entitlement to a separate 10 percent rating based on slight 
lateral instability for residuals, meniscectomy and anterior 
cruciate ligament reconstruction, right knee, postoperative, 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


